Citation Nr: 1608293	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO in Chicago, Illinois.

A videoconference hearing was held in April 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In August 2014, the Board granted service connection for tinnitus, and in a September 2014 rating decision, the Appeals Management Center implemented the grant of benefits.  In the August 2014 decision, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  This issue was remanded for additional development in October 2015, and the case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded for another VA examination and medical opinion regarding the etiology of the Veteran's current bilateral hearing loss, and this was done; a VA examination was performed in July 2015, with an addendum medical opinion in December 2015.

Unfortunately, although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A thorough review of the claims file reveals that there are additional outstanding VA medical records, and it does not appear that exhaustive attempts have been made to obtain these relevant VA medical records.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2),(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Specifically, in his informal service connection claim in January 2007, the Veteran reported that he had been treated at the Iowa City VA Medical Center (VAMC) since the 1970s.  In May 2007, he reported that he has received VA medical care from the Iowa City VAMC, and the VA outpatient treatment clinic in Galesburg, Illinois.  At his April 2013 Board hearing, he testified that he had been treated for bilateral hearing loss at the VAMC in Iowa City beginning in 1975.  See hearing transcript, page 8.

A review of the claims file reflects that the only VA medical records on file are dated since February 2001.  Although a July 2007 email from a RO employee indicated that another attempt would be made to obtain VA medical records dated prior to February 13, 2001, it does not appear that this was done.  Governing regulation provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to VA medical records.  38 C.F.R. § 3.159(c)(2); see also 38 C.F.R. § 3.159(c)(3). 

On remand, the Agency of Original Jurisdiction (AOJ) should attempt to obtain any additional relevant VA or private medical records dated from September 1971 to February 2001.  See Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant VA or private medical records of treatment for hearing loss dated from September 1971 to February 2001, and associate them with the electronic claims file.

In particular, attempt to obtain any relevant VA medical records from the Iowa City VAMC and the VA outpatient treatment clinic in Galesburg, Illinois, dated from September 1971 to February 2001.

Continue efforts to obtain these medical records until either the records are received or there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile. The Veteran also must be appropriately notified if VA is unable to obtain any additional records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Make as many requests as are necessary to obtain these relevant records.  The complete steps taken to locate these records should be fully documented for the claims file.

2.  If, and only if, additional medical records are obtained, obtain an addendum medical opinion from the examiner who provided the December 2015 VA medical opinion, as to the etiology of current bilateral hearing loss.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




